United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 03-3431
                                      ___________

Laxman S. Sundae; Judith A. Sundae,   *
                                      *
            Appellants,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Thomas W. Anderson, individually      *
and as an employee of Metropolitan    *      [UNPUBLISHED]
Airports Commission; Metropolitan     *
Airports Commission; Robert Swenson; *
Annette Simmons-Brown,                *
                                      *
            Appellees.                *
                                 ___________

                                Submitted: June 22, 2004
                                   Filed: June 28, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

        Defendants acquired the house of Laxman and Judith Sundae (Sundaes) as part
of a land acquisition and relocation program, and relocated them to a new house. In
1997, the Sundaes entered into a settlement and release under which they “release[d]
. . . Metropolitan Airports Commission . . . and W.D. Schock Company, Inc. and their
respective . . . officers [and] . . . employees . . . from all causes of actions . . . of any
nature whatsoever [under] . . . any . . . theory of recovery, known or unknown, that
[the Sundaes] may have or assert regarding the acquisition” of their home.
Specifically excepted from the release was a business-relocation claim on the part of
Laxman Sundae.

       In the instant complaint, the Sundaes alleged defendants discriminated against
them by conspiring to deny them a decent, safe, and sanitary replacement dwelling.
The Sundaes also alleged (1) their replacement home flooded due to defendants’
failure to inspect and the concomitant delay in closing, (2) the defendants conspired
to violate the Sundaes’ civil rights by blocking them from recovering for the flood
damage, and (3) the defendants’ actions caused them mental anguish. The defendants
moved to dismiss the action. The district court1 converted the motion to a motion for
summary judgment, and granted the motion.

       Upon de novo review, see Davis v. Fleming Cos., 55 F.3d 1369, 1371 (8th Cir.
1995), we conclude all of the Sundaes’ claims involved or arose out of the relocation
process and, thus, are barred by the settlement and release. To the extent the Sundaes
also raised a business-relocation claim, the Sundaes failed to support the claim
factually, and any procedural due process claim they intended to bring is premature
as they concede the matter is still being pursued at the administrative level. Cf. Wax
’N Works v. City of St. Paul, 213 F.3d 1016, 1019 (8th Cir. 2000) (litigant asserting
procedural due process deprivation must exhaust remedies before allegation will state
§ 1983 claim); Heideman v. Metro. Airports Comm’n, 555 N.W.2d 322, 323-24
(Minn. Ct. App. 1996) (to challenge MAC decision, plaintiff had to apply for
certiorari review by court of appeals under Minnesota general certiorari statute). We
also conclude the district court did not abuse its discretion in refusing to allow
amendment of the complaint to bring a mandamus claim. See MM&S Fin., Inc. v.


      1
      he Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
                                         -2-
Nat’l Ass’n of Sec. Dealers, Inc., 364 F.3d 908, 909-10 (8th Cir. 2004) (standard of
review; court will not grant leave to amend when amendment would be futile).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motion seeking a legal opinion from the Secretary of the U.S. Department of
Transportation.
                    ______________________________




                                        -3-